Case 2:16-cv-01118-CCC-MF Document 754
                                   753 Filed 11/25/20
                                             11/24/20 Page 1 of 1 PageID: 23838
                                                                          23837
                                                                              THREE GATEWAY CENTER
                                                                              100 Mulberry Street, 15th Floor
                                                                              Newark, NJ 07102
                                                                              T: 973.757.1100
                                                                              F: 973.757.1090
                                                                              WALSH.LAW

 Marc D. Haefner
 Direct Dial: (973) 757‐1014
 mhaefner@walsh.law

                                            November 24, 2020

 VIA ELECTRONIC FILING
 Honorable Mark Falk, U.S.M.J.
 U.S. District Court for the District of New Jersey
 Martin Luther King Jr. Bldg. &
 U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

         RE:      Immunex Corporation, et al. v. Sandoz, Inc., et al.,
                  Civil Action No. 16‐1118 (CCC/MF)

 Dear Judge Falk:

         This firm, together with Sidley Austin LLP, represents Plaintiffs, Immunex Corporation and Amgen
 Manufacturing, Limited (collectively, “Immunex”) in connection with the above‐referenced matter. Due
 to the upcoming holiday, we write to respectfully request that the deadline to file the Reply in further
 support of the Motion to Tax Costs be extended one week from November 30, 2020 until December 7,
 2020. Counsel for Plaintiff, Hofmann‐La Roche Inc., and counsel for Defendants have consented to this
 application.
         If the requested extension is acceptable to Your Honor, we respectfully request that Your Honor
 “So Order” the letter and have it entered in the docket. As always, we thank the Court for its attention to
 this matter, and we remain available should Your Honor or Your Honor’s staff require anything further.


                                                            Respectfully submitted,

                                                            s/Marc D. Haefner

                                                            Marc D. Haefner

  cc:      All Counsel of Record (via ECF and email)

                                                           SO ORDERED this 25th day of
                                                           November, 2020

                                                           __s/Mark Falk _________________
                                                           Honorable Mark Falk, U.S.M.J.
